

117 HR 3180 IH: Renewable Energy Investment Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3180IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Blumenauer (for himself, Mr. Levin of California, Mr. Beyer, Ms. DelBene, Mr. Gomez, Mr. Horsford, Mr. Larson of Connecticut, Mr. Panetta, and Ms. Ross) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an elective payment for energy property and electricity produced from certain renewable resources, and for other purposes.1.Short titleThis Act may be cited as the Renewable Energy Investment Act. 2.Elective payment for energy property and electricity produced from certain renewable resources, etc(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:6431.Elective payment for energy property and electricity produced from certain renewable resources, etc(a)Energy propertyIn the case of a taxpayer making an election under this subsection (at such time and in such manner as the Secretary may provide) with respect to any portion of an applicable credit, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to the amount of such portion.(b)Application to partnerships and S corporations(1)In generalIn the case of any applicable credit determined with respect to any qualified resources, qualified facility, or energy property held directly by a partnership or S corporation, if such partnership or S corporation makes an election under this subsection (in such manner as the Secretary may provide) with respect to any portion of such credit—(A)the Secretary shall make a payment to such partnership or S corporation equal to the amount of such portion,(B)subsection (e)(1) shall be applied with respect to such credit before determining any partner’s distributive share, or shareholder’s pro rata share, of such credit, and (C)any amount excluded from gross income by reason of subsection (e)(2) shall be treated as tax exempt income for purposes of sections 705 and 1366. (2)Coordination with application at partner or shareholder levelIn the case of any partnership or S corporation, subsection (a) shall be applied at the partner or shareholder level after application of paragraph (1)(B).(3)Irrevocable electionAny election under this subsection shall be made not later than the due date (including extensions of time) for the partnership or S corporation return for the taxable year for which the applicable credit is determined. Any such election, once made, shall be irrevocable.(c)Application to governmental entitiesIn the case of an election under this section—(1)any State or local government, or a political subdivision thereof, or(2)an Indian tribal government (within the meaning of section 139E),shall not fail to be treated as a taxpayer for purposes of this section and determining any applicable credit. (d)Applicable creditFor purposes of this section, the term applicable credit means each of the following credits determined with respect to the taxpayer:(1)The energy credit under section 48.(2)The renewable electricity production credit under section 45.(e)Special rules(1)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section with respect to any applicable credit, such credit shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election.(2)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(3)Timing of deemed paymentThe payment described in subsection (a) shall be treated as made on—(A)in the case of any government, or political subdivision, to which paragraph (1) applies and for which no return is required under section 6011 or 6033(a), the later of the date that a return would be due under section 6033(a) if such government or subdivision were described in that section or the date on which such government or subdivision submits a claim for credit or refund (at such time and in such manner as the Secretary shall provide), and(B)in any other case, the later of the due date of the return of tax for the taxable year or the date on which such return is filed.(4)Waiver of special rulesIn the case of an election under this section, the determination of any applicable credit shall be without regard to paragraphs (3) and (4)(A)(i) of section 50(b).(5)Treatment of payments to partnerships and S corporationsFor purposes of section 1324 of title 31, United States Code, the payments under subsection (b)(1)(B) shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(f)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including regulations or other guidance providing rules for determining a partner’s distributive share of the tax exempt income described in subsection (b)(1)(C)..(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:Sec. 6431. Elective payment for energy property and electricity produced from certain renewable resources, etc..(c)Effective dateThe amendments made by this section shall apply to property originally placed in service after the date of the enactment of this Act.